DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 18 objected to because of the following informalities:
Claim 18 depends from claim 1, it should be depending on claim 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ventrone et al. (US 9,871,020) and further in view of Loh et al. (US 9,170,948).
As per claim 1, Ventrone teaches an integrated circuit (Ventrone: fig. 1, col. 2, lines 40-45) comprising: 
a first integrated circuit layer comprising processing cores (Ventrone: fig. 1, items 110, 140; bottom die; col. 2, lines 64-67: “the macro devices 140, 150, 160 of the different dies 110. In embodiments, the macro devices can be, e.g., cores 140, caches 150 and memory devices 160, among other suitable macro devices”; the bottom die 110 includes cores 140 which is first integrated circuit layer); 
a second integrated circuit layer comprising memory arrays associated with processing cores (Ventrone: fig. 1, items 110, 150, 160; bottom die; col. 2, lines 64-67: “the macro devices 140, 150, 160 of the different dies 110. In embodiments, the macro devices can be, e.g., cores 140, caches 150 and memory devices 160, among other suitable macro devices”; the top die 110 includes caches 150 and memory devices 160, which is a second layer); and 
an intermediate integrated circuit layer interconnected with the first and second integrated circuit layers (Ventrone: fig. 1, item 130) and comprising [[memory]] control logic and interface circuitries for managing data exchange between the processing cores and the memory arrays (Ventrone: col. 2, lines 17-20: “the intelligent layer can be formed as an interposer layer positioned between two or more stacked dies”; col. 3, lines 12-16: “This intelligent layer 130 can also be referred to as an intelligent switch box (ISS), and is structured and responsible for regulating and controlling the flow of data between the chips on the 3D stack through the TSVs 122”; col. 3, lines 30-40: “the intelligent layer 130 uses combined address busses and data stream from a central processing units (CPUs) 135 of the 3D IC 100 in combination with the control box 134 to control the flow and access to shared common TSVs 122 between the cores 140 and the caches 150”; here it is noted that the intelligent layer 130 uses the control box 134 to control the flow of data between the CPUs and the caches 150/memory 160, means the intelligent layer manages data exchange and therefore provides some type of interface for communication between the first integrated circuit and the second integrated circuit).
Ventrone teaches an intelligent layer 130 with control box 134, which controls the data flow between the first and second dies 110, however Ventrone expressly fail to teach an intermediate layer comprising memory control logic and the interface circuitries. Loh teaches an intermediate layer comprising memory control logic and the interface circuitries (Loh: Fig. 1, the middle die 122 including memory interface 130; col. 4, lines 17-24: “in other embodiments, a memory controller instead may be implemented at the memory interface 130”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date the claimed invention to provide the memory controller and the interface circuitries at the intermediate layer as taught Loh in the system of Ventrone to improve the performance of the system by performing the coherency operations with higher bandwidth and lower latency and lower power consumption and increasing processing throughput of the system (Loh: col. 2, lines 25-36).
As per claim 2, Ventrone and Loh teach wherein the intermediate integrated circuit layer comprises a coherence logic circuitry for managing data consistency across the processing cores (Loh: fig. 1, item 134; col. 4, lines 25-40).
As per claim 10, Ventrone and Loh teach wherein the second integrated circuit layer further comprises a system cache (Ventrone: fig. 1, item 150).
As per claim 11, Ventrone and Loh teach wherein the respective memory arrays are three-dimensional (3D) stacked memories (Ventrone: col. 2, lines 7-24).
Claims 13, 14 and 20 are similar in scope with claims 1 and 2. Claims 13 and 14 are directed towards system on chip (SoC). Since SoC allows manufacturers to build smaller and simpler systems embedded in a single chip, resulting in a reduction of cost and increased efficiency. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the integrated circuit using SoC technology to provide the system with lower cost and increased efficiency. Claim 20 is directed to the system in package (SiP). System in package provides smaller size, reduced cost, faster time to market or shorter design cycle. Thus, it would have been obvious to one having ordinary skill in the art to use SiP to reduce the cost and size of the system and faster time to market. Thus, claims 13, 14 and 20 are rejected under same rationales as applied to claims 1 and 2 above. 

Claims 3-7 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ventrone et al. (US 9,871,020) and Loh et al. (US 9,170,948) as applied to claims 1 and 13 above, and further in view of Applicant’s Admitted Prior Arts (APA herein after).
As per claim 3, Ventrone and Loh expressly fail to teach wherein the intermediate integrated circuit layer further comprises a communication network for interconnecting the processing cores with one or more external memories. However, Loh teaches that the intermediate integrated circuit layer communicates with external devices (Loh: col. 3, lines 34-54: “For ease of reference, the processors 301 and 302 and I/O controller 303 are referred to herein collectively as “external devices 301-303””; claim 1: “the memory interface coupled to the coherency manager and coupleable to a device external to the die-stacked memory device”), but expressly fails to teach that the external devices are external memories. APA teaches the integrated circuit comprising communication network for interconnecting the processing cores to external memories (APA: pars. [0047], [0050]). The external memories provide additional storage for the data. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an external device as an additional memory as taught by APA to increase the storage capacity of the system.
As per claim 4, Ventrone, Loh and APA teach wherein the intermediate integrated circuit layer comprises interface circuitries for managing the data exchange between the processing cores and the one or more external memories. As noted with respect to claim 3, above, Loh teaches that the memory interface is coupled to the device external to the memory device and APA teaches processing cores communicating with the external memory using communication network, which means there is data exchange and is managed by the interface circuitries.
As per claim 5, Ventrone and Loh fail to teach wherein the intermediate integrated circuit layer comprises translation lookaside buffers (TLBs) for memory arrays. Loh teaches that the intermediate circuit layer comprising the coherency manager further comprises registers, caches or content address memories (Loh: col. 4, lines 34-40), but expressly fails to teach TLBs. APA teaches the circuit layer comprising the TLBs (APA: pars. [0047], [0050]). TLBs increase the speed of address translation. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide TLBs at an intermediate layer which also comprises the registers, caches and content address memories to increase the speed of address translations and thereby improving the speed of the data access from the memories.
As per claim 6, Ventrone and Loh expressly fail to teach wherein a respective memory array comprises a layer one (L1) cache, a layer two (L2) cache, and a higher layer cache. Ventrone however teaches the memory array comprising caches (Ventrone: fig. 1, items 150). APA teaches the memory layer comprising L1, L2 and L3 or higher layer of caches (APA: pars. [0046], [0049]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the caches of the Ventrone as layers of the cache as taught by APA to provide improved performance by providing multiple cache memory layers thereby increasing effective capacity.
As per claim 7, Ventrone, Loh and APA teach wherein the second integrated circuit layer comprises a plurality of integrated circuit layers, and wherein an integrated circuit layer from the plurality of integrated circuit layers comprises one or more cache layers associated with one or more processing cores. Loh fig. 1 teaches four memory dies 120 e.g., a plurality of second integrated circuit layers and Ventrone and APA teach the layers comprising the cache layers (claim 6 above).
Claims 15-19 are similar in scope with claims 3-7 and thus rejected under same rationales as applied to claims 3-7 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ventrone et al. (US 9,871,020), Loh et al. (US 9,170,948) and APA as applied to claim 7 above, and further in view of Garg et al. (US 2022/0100247).
As per claim 8, Ventrone, Loh and APA fail to teach wherein the one or more cache layers are associated with a respective frequency domain. Garg teaches partitioning the integrated circuits into the domains based on power, voltage, temperature, clock frequencies (Garg: pars. [0081], [0089]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to associate similar frequency cache layers into domains as taught by Garg to maximize power and performance of the system (Garg: par. [0002]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ventrone et al. (US 9,871,020) and Loh et al. (US 9,170,948) as applied to claim 1 above, and further in view of Chang et al. (US 2019/0114265).
As per claim 9, Ventrone and Loh expressly fail to teach wherein the second integrated circuit layer further comprises one or more software controlled memories associated with processing cores. Chang teaches use of scratchpad memory (Chang: par. [0031]). Scratchpad memories are software controlled memories. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide scratchpad memory as taught by Chang in the system of Ventrone and Loh because scratchpad memories are low latency memory and improves the performance (Chang: par. [0031]).

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138